Case -1:20-cv-23230-CMA—Document 4 Entered-on FLSD Docket-08/45/2020- Page 1 of 2

AFFIDAVIT OF SERVICE

UNITED STATES DISTRICT COURT
Southern District of Florida

Case Number: 20-CV-23230-CMA

Plaintiff:
Angela Milner, Shakir Williams, Rasheedah Mays, Ameera Brewer

VS.

Defendant:
Teri Galardi

For:

Astrid Gabbe

The Law Office of Astrid E. Gabbe, P.A.
P.O. Box 4216

Hollywood, FL 33083

Received by Ancillary Legal Corporation on the 6th day of August, 2020 at 4:08 pm to be served on Teri
Galardi, 2146 GA-42, Jackson, GA 30233.

|, Travis Turner, being duly sworn, depose and say that on the 12th day of August, 2020 at 9:00 am, I:

SUBSTITUTE served by delivering a true copy of the Summons in a Civil Action, Plaintiffs’ Complaint
for Violating Article X, Section 24 of the Florida Constitution and the Florida Minimum Wage Act,
Attached Exhibits 1 through 10, Civil Cover Sheet, and Summons in a Civil Action to co-resident
who did not provide name as co-resident at the address of: 2146 GA-42, Jackson, GA 30233, the
within named person's usual place of Abode, who resides therein, and is a person of suitable age and
discretion.

Additional Information pertaining to this Service:

8/12/2020 9:00 am Dropped service at 2146 GA-42, Jackson, GA 30233, Caucasian male who looked to
be in his seventies came outside and confirmed that the defendant lives at the residence. This individual
would not give me his name nor confirm if he lives at the residence. This individual also told me that he
would not give me any information and that | needed to get off of this property "right now". | then drop
served the documents.
Case 1:20-cv-23230-CMA Document 4 Entered on FLSD Docket 08/15/2020 Page 2 of 2

AFFIDAVIT OF SERVICE For 20-CV-23230-CMA

| am an agent of Ancillary Legal Corporation and am competent in all respects to testify regarding the
matters set forth herein. | have personal knowledge of the facts stated herein and know them to be true.|
have no interest in the outcome of this action and am not related to any of the parties. | am 18 or more

years of age and am authorized to serve process.

Travis Turner

   
 

 

Subscribed and Sworn to before me on the Process Server
day of fYTH AUC), 2020 by the affiant
who isjpersonally known to me. Ancillary Legal Corporation
YY, 2900 Chamblee Tucker Road
aul Building 13
g
_ NOTARY PUBLIC Atlanta, GA 30341
(404) 459-8006
qSSSerag,
SeSELYN Wy , Our Job Serial Number: ANC-2020005364
2 & gaan ennenseg, | S' Ref: Milner
f - QOTA a, ‘
ar es ae
g : a — G 8 4 Copyright © 1992-2020 Database Services, Inc. - Process Server's Toolbox V8.1t
4239 UBM? ?
4, mx~W% Ve gf
% yy * Ay. Per Z
WRpredinceey OF
Yay CouNT =”
